Citation Nr: 1626935	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
  
4.  Entitlement to service connection for right foot disability.
 
5.  Entitlement to service connection for left foot disability.
 
6.  Entitlement to service connection for right knee disability.
 
7.  Entitlement to service connection for left knee disability, to include as secondary to a right knee disability.
 
8.  Entitlement to service connection for right ankle disability.
 
9.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151  for a left shoulder disability resulting from a VA compensated work therapy (CWT) program in 2010.
 
10.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

(The issues of entitlement to service connection for scoliosis, degenerative arthritis of the lumbar spine, and radiculopathy of the bilateral lower extremities will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1988.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from February 2011 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned in July 2012.  A transcript of that hearing is of record.

In a May 2013 decision, the Board granted the Veteran's applications to reopen claims for service connection for bilateral hearing loss, tinnitus, PTSD, and a right foot disorder.  These claims, as well as all other claims addressed herein, were then remanded by the Board for further development.  In that decision, it was also noted that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009).  Pursuant to the holding of the Court in Clemons, the Board expanded the Veteran's service connection claim for PTSD to include entitlement to  service connection for an acquired psychiatric disorder, as the record indicated diagnoses for a several mental disorders.  To that end, service connection for depressive disorder was granted by the RO in June 2015.  The issue of entitlement to service connection for PTSD remains in appellate status.  See Amberman v Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The issue of entitlement to service connection for residuals of a blood clot, right leg, has been raised by the record (see Statement, July 15, 2013), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).







FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA purposes.

2.  Left ear hearing loss did not originate in service or until years after discharge, and is not otherwise etiologically related to military service.

3.  Viewing the evidence of record in the light most favorable to the Veteran, tinnitus was incurred during his period of active service.
 
4.  The Veteran does not have PTSD that is the result of a verified or verifiable in-service stressor.
  
5.  Right foot disability did not originate in service and is not otherwise etiologically related to military service.
 
6.  Left foot disability did not originate in service and is not otherwise etiologically related to military service.

7.  Right knee disability did not originate in service and is not otherwise etiologically related to military service.
 
8.  Left knee disability did not originate in service and is not otherwise etiologically related to military service.
 
9.  Right ankle disability did not originate in service and is not otherwise etiologically related to military service.
 
10.  The Veteran is not shown to have additional disability of the left shoulder that was proximately caused by participation in a compensated work therapy program under 38 U.S.C.A. § 1718.
 
11.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially-gainful occupation.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2.  Tinnitus was incurred during the Veteran's period of active service. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  PTSD was not incurred during, or is otherwise related to, the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  A right foot disorder was not incurred during, or is otherwise related to, the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  A left foot disorder was not incurred during, or is otherwise related to, the Veteran's period of active service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  A right knee disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  
 
7.  A left knee disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a left knee disorder was not permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

8.  A right ankle disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

 9.  The criteria for compensation under the provisions of 38 U.S.C.A.§ 1151 for a left shoulder disorder as the result of participation in a compensated work therapy program under 38 U.S.C.A. § 1718 have not been met.  38 U.S.C.A. §§ 1151, 1718 (West 2014); 38 C.F.R. 3.361 (2015). 

10.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  Following the May 2013 Board remand, Social Security Administration records, to include the Disability Determination and supporting medical evidence, have been associated with the record.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to the May 2013 Board remand, VA examinations were provided in May and June 2015 which discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, and the analyses are considered adequate upon which to decide the claims at issue; the duty to assist requirement has been satisfied.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Law and Analysis

The Board notes that the Veteran has claimed entitlement to service connection for bilateral hearing loss, tinnitus, PTSD, bilateral foot disorders, bilateral knee disorders, and a right ankle disorder. attesting that such were incurred during, or otherwise related to, his period of active service.  He has also claimed entitlement to compensation pursuant to 38 U.S.C.A. § 1151  for a left shoulder disability, contending that a left shoulder was permanently aggravated beyond normal progression, resulting from a VA compensated work therapy (CWT) program in 2010, and entitlement to TDIU.

Service Connection

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis or sensorineural hearing loss, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing Loss and Tinnitus

In this case, the Veteran claims that bilateral hearing loss, as well as tinnitus, began during his period of active duty as a result of diesel truck noise, generator noise, grenades, and the firing of weapons.  He testified in July 2012 that he first noticed ringing in the ears during his period of service.  This condition began intermittently, and then became constant.  See Transcript, p. 15.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley at 155 , indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

The Board also points out that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).

At the outset, the Board notes that the Veteran has not demonstrated right ear hearing loss, per VA regulations, during the pendency of this appeal.  The Veteran's left ear hearing loss and tinnitus diagnoses were confirmed, however, during a May 2015 VA audiological examination.

Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hearing loss or tinnitus.  While numerous in-service reports note treatment for "clogged ears," a chronic audiological disorder was not identified.  On separation in October 1988, the Veteran's ears, in general, were found to be normal.  No audiological defect was noted by the examiner, and a hearing disability was not shown per VA regulations.  The Board does note that the Veteran reported hearing loss on his Report of Medical History at that time.

Post service, the Veteran was afforded VA examinations in conjunction with his claims. In August 2010, puretone testing failed to indicate hearing loss, in either ear, per 38 C.F.R. § 3.385.  The examiner noted that prior testing, in April 2010, yielded similar results.  His speech recognition performance was excellent, bilaterally, at 94 percent.  Tinnitus was diagnosed.  Following objective testing and an interview, the examiner opined that the Veteran's claimed disorders were not as likely as not related to his period of active service.  With regard to hearing loss, it was noted that hearing was within normal limits at enlistment and separation, and that there was no diagnosis of hearing loss during service.  As for tinnitus, the Veteran reported an onset of symptoms in approximately 2006, and the examiner noted that tinnitus onset was not linked by the Veteran to any military service episode.

Following a May 2013 Board remand, an additional VA examination was provided in May 2015.  Again, objective puretone testing failed to demonstrate a diagnosis of hearing loss, in either ear, per VA regulations.  The results of these studies were valid for testing purposes.  Speech discrimination scores were 94 percent in the right ear, and 92 percent in the left.  The left ear speech discrimination score results in a current diagnosis per 38 C.F.R. § 3.385.  Again, the examiner reported that these results were appropriate.  Ultimately, the Veteran was diagnosed with normal hearing, bilaterally.  The examiner opined that, based on a study from The Institute of Medicine from 2005 entitled Noise and Military Service: Implications for hearing loss and Tinnitus, it was not as likely as not that hearing loss was incurred during the Veteran's period of active service.  It was noted that hearing was normal on entrance, that audiograms in 1986 and 1987 indicated a temporary threshold shift, and that hearing was back within normal limits upon separation in 1988.  

Per Hensley, and as noted above, the lack of hearing loss at separation may not be the sole basis for a denial.  However, the examiner went on to note that the Veteran's objectively-normal puretone thresholds at the time of the examination provided further indication that any current audiological deficiency was unrelated to the Veteran's military service.

Regarding tinnitus, the Veteran indicated that he first experienced ringing in his ears when he was 20 years old, placing reported onset during his period of active service.  This contention stands in contrast to a report noted by the prior VA examiner, in which it was noted that tinnitus first began in 2006.  The examiner concluded that, because the Veteran's hearing loss was less likely than not related to active service, there was no pathology for which tinnitus could be medically linked.  Also, it was again noted that there was no record of tinnitus within the Veteran's service treatment records.  As such, it was less likely than not that tinnitus had its onset during the Veteran's military career.

Following a review of the Veteran's voluminous medical reports, the record does not contain any probative medical evidence linking the Veteran's left ear hearing loss to his period of active duty.  Regarding the Veteran's assertions that he experienced hearing loss during his period of active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's accounts of in-service hearing loss are simply not corroborated by the medical evidence of record.  The first reports of audiological testing within the record can be found in an undated audiogram received by VA in April 2010.  Moreover, audiometric testing at separation did not show hearing loss for VA purposes, and there remains no current diagnosis for right ear hearing loss.  

VA obtained two medical opinions to address the Veteran's hearing loss, however both audiologists concluded that it was less likely than not that the Veteran's hearing loss began during or was otherwise caused by his military service.  Further, with regard to the right ear, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As such, the competent evidence does not establish that the Veteran's currently-diagnosed hearing loss, left ear, is related to his period of active duty.  Instead, the most probative medical evidence of record has demonstrated that the disorder was diagnosed more than two decades following separation, and as such hearing loss is not presumptively-related to the Veteran's period of active service.  Further, there is no evidence of record to demonstrate a probative medical link between the Veteran's hearing loss and his time in service.  As such, service connection for bilateral hearing loss is denied.  

The result with tinnitus is different.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the VA examiners both found that the Veteran's tinnitus was unrelated to his military service.  The first opinion, in 2010, was supported by the Veteran's report of onset in 2006.  The second, however, concluded that because hearing loss was not linked to an in-service episode, there was no basis to establish an etiological connection despite the Veteran's report of ringing in the ears during active duty.

While VA could take additional steps to clarify the initial onset of tinnitus, the Board finds that the Veteran has adequately clarified that his tinnitus has existed since service.  Because the Board finds the Veteran's statement as to his tinnitus credible, that report alone is sufficient to support a grant of service connection for tinnitus.  Accordingly, service connection for tinnitus is granted.

PTSD

As an initial point, and as noted in the introduction, the Veteran has been granted service connection for a psychiatric disorder, other than PTSD, following the May 2013 Board remand which recharacterized those issues on appeal.  As such, this analysis will focus only on the analysis of the Veteran's claim for PTSD as a stand-alone disorder, without consideration of additional psychiatric diagnoses for which service connection has already been granted.

To begin, the Veteran reports that he witnessed an accident during service in which a military truck struck a family in Germany resulting in the death of an infant.   Other stressors included witnessing an individual pinned between a vehicle and a wall, hearing a wild boar, fearing for his life during a protest, and a fire in his tent.  Further, the Board notes that the Veteran has been diagnosed with PTSD during the course of his appeal.  Most recently, the Veteran received a diagnosis of PTSD, chronic, in a VA outpatient report dated June 19, 2015.

However, to establish entitlement to service connection for PTSD the evidence must demonstrate more than just a current diagnosis.  Service connection requires the evidence to satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Generally, a claimed non-combat stressor must be verified, and it has been determined that a Veteran's uncorroborated assertions are insufficient to verify a non-combat stressor.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), regarding a situation in which a stressor is related to the fear of hostile military or terrorist activity. However, the Federal Circuit has held that 
§ 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.  Hall v. Shinseki, 717 F.3d 1369   (Fed. Cir. 2013).

In this case, neither exception to the general rule is triggered, as the Veteran's reported stressors are not related to either combat or fear of hostile military or terrorist activity.  Accordingly, the Veteran's assertions alone are insufficient to establish the occurrence of these stressors.

The Board has closely reviewed the Veteran's service treatment records and service personnel records, but notes that neither set of document supports the Veteran's reported stressors.  Further, following the May 2013 Board remand, an extensive records search was conducted in an attempt to corroborate the Veteran's statements.  First, a request was initiated with the Joint Services Records and Research Center (JSRRC).  That organization was unable to locate the Veteran's unit records for the calendar years 1983 or 1985, at which time the Veteran claims these events took place.  A search was then initiated with the U.S. Army Combat Readiness/Safety Center at Fort Rucker, Alabama, and that department was also unable to document the incidents described by the Veteran in this case.  Similarly, the U.S. Army Crime Records Center was unable to verify the Veteran's statements.

Pursuant to the prior Board remand, a VA examination was conducted to assess the Veteran's psychiatric makeup in June 2015.  At that time, while the Veteran was diagnosed with alcohol and cocaine use disorders, in remission, no other psychiatric diagnosis was provided.  As noted above, the record does contain diagnoses of PTSD in this case, and the Board notes that these reports are sufficient to establish a current diagnosis for the Veteran's claimed disorder.  However, the Veteran's reports of these stressful events are simply not sufficient to establish a link between his current diagnosis of PTSD and his period of active service. 

As described, extensive efforts to corroborate the Veteran's reported stressors have been unsuccessful.  Unfortunately, without a corroborated stressor, the criteria for service connection for PTSD have not been met, and the Veteran's claim is therefore denied.

Bilateral Foot and Knee Disorders, Right Ankle Disorder

The Veteran claims that disorders of the bilateral feet, bilateral knees, and his right ankle had their onset during his period of active service.  In the alternate, he claimed that his left knee disorder was permanently aggravated beyond normal progression by his right knee condition.  The Veteran testified that, during basic training, he discovered that he injured his foot.  Per the Veteran, he had blisters and calluses and bruises on his foot after a road march, and he was treated for plantar warts.  Later, he said, he was treated for flat feet.  See Transcript, p. 18.  He then testified that he had no recollection of flat feet in service, and that such was diagnosed in November 2011.  See Transcript, p. 19.  He testified that he injured his left knee when it was snowing.  See Transcript, p. 16.  While the Veteran testified with regard to an ankle injury, it appears that his entire testimony centered around his left ankle, which is not a claim at issue.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, however, the Board finds that service connection is not warranted for a right knee disorder, and as such there is no basis for secondary service connection with regard to a condition of the left knee.  In fact, the only currently-service-connected disorder is for an acquired psychiatric condition, and at no time has the Veteran claimed that any orthopedic disorder is related to a psychiatric disability.  As such, the Veteran's left knee claim will be analyzed under the theory of direct service connection.

Turning to the Veteran's period of active service, his service treatment records reflect treatment for left knee pain following blunt trauma in June 1986.  A single instance of right ankle tendonitis was reported in 1987.  While the Veteran reported with plantar warts during his military career, no diagnosis of a chronic foot condition was indicated.  Though the Veteran noted foot problems and painful joints on his Report of Medical History, his separation examination was normal as to each of these areas in October 1988.

Post-service, the Veteran has been diagnosed with each claimed disorder.  During a July 2011 VA examination, the Veteran was diagnosed with a right ankle strain, a left knee strain, and bilateral pes planus.  The examiner opined that bilateral pes planus was not related to military service, as such was originally manifest two years following separation.  Further, the service treatment records were negative for this diagnosis, and the only foot problem reported during the Veteran's military severe was plantar warts.

The examiner further noted that the Veteran's left knee strain was not related to in-serve events, despite one instance of left knee pain in June 1986.  X-rays at that time were negative, and the Veteran's separation physical was normal.  

Likewise, the examiner determined that the Veteran's right ankle condition was not related to active duty, despite one treatment for Achilles tendonitis (right ankle) in 1987.  Again, x-rays were negative at that time, and the Veteran's separation examination was normal with respect to this claim.  Finally, it was noted that the record is silent for evidence of chronic Achilles tendonitis.

Tight Achilles tendons were identified by a private provider in November 2011.

A September 2012 MRI confirmed a small meniscal tear in the right knee in addition to moderate degenerative cartilage loss.  The Veteran reported to a private provider that his knee pain was the result of his experiences in the military.  The Veteran's report was not confirmed by the provider at that time.

A March 2013 private report indicated moderate degenerative loss of cartilage in the left knee.

An additional orthopedic examination was conducted in April 2013.  At that time, the Veteran reported that he hit his kneecap with a hammer, and that he strained his knees while running, squatting, stooping, kneeling, and crawling.  He was diagnosed with a meniscal tear of the right knee, degenerative joint disease of the left knee, and a bilateral ankle disorder, otherwise unspecified.  No etiological opinion was provided.

Most recently, the Veteran was afforded a VA examination to address these disorders in May 2015.  At that time, the Veteran was diagnosed with tendonitis of the right ankle.  The examiner noted one instance of right ankle tendonitis during the Veteran's period of service, but found that the disorder resolved with no evidence of continuity through separation.  As such, it was determined that it was less likely than not that the current diagnosis of right ankle tendonitis was related to the single, in-service incident.

The Veteran was also diagnosed with bilateral pes planus.  While the Veteran reported that this condition existed during his military service, the examiner pointed out that there are no service treatment records to bolster that claim.  The examiner found that it was less likely than not that bilateral pes planus was related to service, as the only foot treatment in service involved plantar warts.

Finally, the Veteran was diagnosed with bilateral knee strain.  The examiner found that it was less likely than not that knee strain was incurred during the Veteran's period of active duty, as there was no in-service continuity reflecting knee complaints, and because the knees were normal on separation.

Following a review of all private and VA reports of record, the Board has not found any competent, medical evidence linking any knee, foot, or ankle disorder to  the Veteran's period of active service.

With regard to the Veteran's statements during the course of his appeal in which he attributed his claimed conditions to his military service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Here, despite the Veteran's testimony and statements with regard to in-service manifestations of these disorders (noting that some acute manifestations have been verified), the fact remains that following a review of hundreds of pages of service treatment records, the Board did not find any record of treatment for a chronic disorder of the knees, feet, or right ankle.  While the Veteran's records are replete with treatment for left ankle pain, only one instance of right ankle pain was noted.  Moreover, each claimed disability was absent during the Veteran's separation examination, despite his reports of foot trouble and painful joints at that time.  

Here, the Veteran is certainly competent to recount a history of foot, knee, and right ankle pain, as such is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not shown that he is competent to make a complex medical determination involving the etiology of his claimed disorders, and his attestations are not supported by probative medical evidence.  
 
In sum, the Board notes again that the Veteran's service treatment records are silent as to a diagnosis of any chronic foot, knee, or right ankle disorder, and there is no evidence of record to indicate that any such disorder was diagnosed within one year following separation from service.  To the extent the Veteran asserts these disorders were continuously symptomatic since service, no such indication was made at the time of separation from service, and medical evidence of record fails to support his contention. 

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The weight of the evidence is against the Veteran's claims, and as such entitlement to service connection for disorders of the bilateral feet, bilateral knees, and right ankle is denied.



Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

Turning now to the Veteran's claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151  for a left shoulder disability, the evidence of record indicates that the Veteran strained his left trapezius during his period of active service in September 1985.  On separation in October 1988, upper extremities were deemed normal by the examiner, and the Veteran did not indicate the presence of a left shoulder disorder on his Report of Medical History.  The Board further notes that the Veteran tore his rotator cuff in 2005, approximately 17 years following separation.  To that end, the Veteran claims that his left shoulder was permanently aggravated as a result of shoveling gravel in 2010 as part of his CWT.

Compensation under this chapter shall be awarded for a qualifying additional disability a veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was proximately caused (A) by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title, or (B) by participation in a program (known as a "compensated work therapy program") under section 1718 of this title, as is the case here. 

The implementing regulation is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the CWT program, upon which the claim is based, to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).  Claims based on additional disability due to CWT programs must meet the causation requirements of paragraph (d)(3) of this section.  The provision of CWT programs cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  38 C.F.R. § 3.361(c). 

To establish that the a CWT program proximately caused a veteran's additional disability or death, it must be shown that the Veteran's participation in an essential activity or function of the CWT program proximately caused the disability.  The Veteran must have been participating in such CWT program provided as part of an approved rehabilitation program under 38 U.S.C. chapter 31, or as part of a CWT program under 38 U.S.C. 1718. 

It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.  38 C.F.R. 
§ 3.361(d)(3).  There is nothing in the plain language of the statute which requires that an injury be "directly" caused by the services provided by VA personnel.  Instead, the statute requires only a "causal connection" between the injuries sustained by the Veteran and the services provided by the VA.  See Viegas v. Shinseki, 705 F.3d 1374   (Fed. Cir. 2013).

There is no dispute as to whether the Veteran suffered, at the least, a temporary aggravation of a preexisting left shoulder disorder during his CWT program in 2010.  Thus, the pivotal question in the instant case is whether the Veteran has an additional disability that was proximately caused by participation in the CWT program.  For the following reasons, the Board finds that the weight of the evidence fails to demonstrate an additional disability that was proximately caused by that participation. 

To begin, the Board must consider the level of severity of his left shoulder both immediately prior to and following his claimed left shoulder injury during compensated work therapy (CWT), and concurrently determine whether his left shoulder disability was permanently aggravated by his participation in this program.  See 38 C.F.R. § 3.361(b), (d) (2015). 

Three VA examination reports of record indicate that the Veteran's left shoulder disability was likely aggravated as a result of his participation in the CWT program.  In the first examination report, dated in August 2011, the VA examiner noted that the Veteran's left shoulder disability was only temporarily aggravated while he was performing duties associated with the CWT program.  The second opinion, dated in September 2011, inconsistently appears to conclude that the Veteran's left shoulder disability was aggravated beyond its natural progression by his claimed injury, but then notes that the there was no permanent aggravation to either his diagnosed acromioclavicular arthrosis, or his small rotator cuff tear.  The examiner then concluded that physical therapy resolved all of the Veteran's left shoulder complaints.  These findings are also inconsistent with the Veteran's testimony during his July 2012 Board hearing, wherein he contended that he continued to experience left shoulder pain.  Based on this evidence, the Board found in October 2013 that an additional opinion pertaining to whether injury to the Veteran's left shoulder during the CWT program permanently aggravated any preexisting left shoulder disability was necessary for disposition of this claim.

Pursuant to that request, an additional VA examination was provided in May 2015.  At that time, the Veteran was diagnosed with a left rotator cuff tear and acromiclavicular joint osteoarthritis.  The Veteran reported that his injury in 2010 aggravated his left rotator cuff tear from 2005.  Per the examiner, however, the Veteran's left shoulder conditions were less likely as not related to a VA program.  While it was noted that there was evidence in the literature which supported a causal relationship, such aggravation was likely only temporary.  It was less likely than not that the Veteran's left shoulder disorders were permanently aggravated by the CWT program, as his degenerative joint disease was likely a manifestation, and progression, of that 2005 injury (and also the likely cause of his persistent pain).  

As such, the Board can only conclude that the evidence does not support the Veteran's contention that his left shoulder conditions were the result of his participation in a VA-sponsored CWT in 2010.  

As a layperson with no demonstrated medical expertise, the Veteran is not competent to render a complex medical opinion as to the ultimate cause of his left shoulder problems, or to weigh in on whether a preexisting disorder was aggravated by the CWT.  Although there is no categorical requirement of "competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis, more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau).  

As described, there is simply no medical evidence to show that the Veteran's left shoulder pain is in any way related to an injury suffered during participation in a CWT in 2010.  As set forth above, merely showing that the Veteran received care and that he has an additional disability does not establish cause.  38 C.F.R. 
§ 3.316(c).  As such, none of the elements which form a successful claim for benefits under 38 U.S.C.A. § 1151 are shown here.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application, and VA compensation benefits for a left shoulder disorder are denied.

TDIU

The Veteran contends that he is unable to maintain gainful employment as the result of his service-connected disabilities, to include an acquired psychiatric disorder, rated as 50 percent disabling, as well as tinnitus which was granted herein, which carries an automatic evaluation of 10 percent.  To that end, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

Although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. 
§ 4.16(a), it must still be considered whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).  

Under this regulation, Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 
      
A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

Applicable regulations place responsibility for the ultimate total disability rating based on individual unemployability determination on VA, not a medical examiner.  Accordingly, it is now clear that the ultimate issue of whether total disability rating based on individual unemployability should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

In this case, a VA psychiatric outpatient report from June 14, 2011, indicated that the Veteran was applying for disability through the SSA.  The Veteran stated that he was unable to work because it would "mess up his claim."

In November 2011, the Veteran's Recourse Coordinator at the Morningside Safe Haven for Homeless Veterans indicated that the Veteran was out of work and had no income.  She also noted that the Veteran had a mental illness diagnosis and had been  unable to maintain steady employment.  She added that the Veteran needed assistance to prevent becoming homeless in the future.  While the Board has given this brief statement much consideration, it is noted that the statement did not indicate that the Veteran was unemployable based solely on his mental disability.

In June 2015, a VA psychologist indicated that the Veteran went through periods of drug use, alcohol use, joblessness, and homelessness which had contributed to his mental health conditions (as opposed to the converse).  It was noted that the Veteran, on account of his service-connected disability, suffered occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routing behavior, self-care, and conversation.

In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran carries a current disability rating of 50 percent, and his combined rating will increase to 60 percent upon the effectuation of this decision.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence is against the conclusion that it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities alone precluded him from engaging in substantially-gainful employment during the appellate period.  Indeed, the Veteran's disabilities may have impeded his performance when combined with non-service-connected disorders, to include the several orthopedic disorders discussed above.  However, the Veteran himself indicated in June 2011 that he was unemployed, at least in part, so as to attain SSA disability benefits.  Since that time, the medical evidence of record has not demonstrated that either current disability precluded access to gainful employment.    

Regarding SSA disability, the Board notes that, while the Veteran is in receipt of such, that benefit was awarded based on several conditions to include left shoulder impingement.  While the Veteran's psychiatric symptoms were certainly a factor, the SSA decision was not based solely upon psychiatric manifestations (and tinnitus was not cited as a basis for that award).

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected disabilities, and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert.  

As noted previously, the Veteran is competent to report symptoms such as ringing in the ears, or psychiatric symptomatology, because this requires only personal knowledge as it comes to him through his senses.  Layno.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disabilities at any time during his appeal.  

As such, the Board finds that his assertions of unemployability are outweighed by the most probative medical evidence of record, which indicates that his service-connected disabilities did not (and do not) preclude him from obtaining and maintaining substantially-gainful employment due to functional impairment during the period in question.  In other words, even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that the service connected disabilities preclude the Veteran from securing and maintaining substantially-gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization, which might serve as a predicate for a finding of unemployability.  

Thus, at no time during the appellate period were the Veteran's service-connected disabilities, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially-gainful employment, nor does the most probative medical evidence of record reflect that his service-connected condition rendered him individually unable to follow any substantially gainful occupation during that time.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted in this case.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  As such, the appeal is denied.

	






















(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.
 
Entitlement to service connection for tinnitus is granted.
 
Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.
  
Entitlement to service connection for a right foot disorder is denied.
 
Entitlement to service connection for a left foot disorder is denied.
 
Entitlement to service connection for a right knee disorder is denied.
 
Entitlement to service connection for a left knee disorder, to include as secondary to a right knee disorder, is denied.
 
Entitlement to service connection for a right ankle disorder is denied.
 
Entitlement to compensation pursuant to 38 U.S.C.A. § 1151  for a left shoulder disorder is denied.
 
Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


